Citation Nr: 1533935	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  10-26 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a bilateral eye disability, to include pterygium and scars.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) from May 1964 to October 1964 and served on active duty from February 1965 to February 1967.

This matter come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which determined that new and material evidence had not been received to reopen a claim for service connection for bilateral pterygium.

A review of the record reflects that the claim for service connection for pterygium was previously considered and denied in a January 1992 rating decision.  The claim was again considered in June 2002 rating decision.  The Veteran appealed the June 2002 rating decision and the Board denied the claim in January 2004.  While this would normally require the Board to consider the threshold step of whether the Veteran had submitted new and material evidence to reopen the claim, in the present case, additional service treatment records from the Veteran's period of active duty for training from May until October 1964 were associated with the claims file in September 2006.  Significantly, these records include a September 1964 treatment record noting blepharitis and conjunctivitis of the left eye.  Under the laws, if at any time after VA issues a decision on a claim additional relevant official service department records are received that existed and had not been associated with the claims file when VA first decided the claim, the claim will be reconsidered notwithstanding the provisions of 38 C.F.R. § 3.156(a).  See 38 C.F.R. § 3.156(c).  Accordingly, the threshold step of whether new and material evidence had been submitted is not for application in this case.

A review of the record reflects the Veteran has several different diagnoses pertaining to the eyes.  Accordingly, the Board has recharacterized the claim as reflected on the title page. See Brokowski v. Shinseki, 23 Vet. App. 79 (2009)(holding that a claimant's identification of the benefit sought does not require any technical precision).

The Board notes that the Veteran also initially appealed issues of whether new and material evidence had been received to reopen a claim for service connection for degenerative disc disease (DDD), and entitlement to service connection for diabetes mellitus type II, respiratory cancers, and a bilateral foot condition.  The RO granted service connection for diabetes mellitus, type II, in a December 2009 rating decision.  Because the Veteran was awarded service connection for this disability, it is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The Veteran did not perfect appeals on the issues of whether new and material evidence was received to reopen a claim for service connection for DDD, or entitlement to service connection for respiratory cancers and a bilateral foot condition.  Specifically, a June 2010 VA Form 9 expressly limited the appeal by checking box 9B and listing the issue of service connection service connection for a bilateral eye injury, clarifying in box 10 that the Veteran filed a claim for bilateral pterygium.  In addition, in an untimely July 2010 VA Form 9, the Veteran stated that he did not intend to file a claim for respiratory cancers.  There is no indication the Veteran or his representative were confused by the VA Form 9, and the Board notes that a Written Brief Presentation submitted by the Veteran's representative in June 2015 lists only the bilateral eye condition.  See Evans v. Shinseki, 25 Vet. App. 7, 15-17 (2011) (finding that VA must seek clarification from the appellant if there is a "perceived concern about how the appellant had filled out the Form 9" that leaves a question as to whether the appellant wished to continue to appeal an issue).  As such, the claims for service connection for DDD, respiratory cancers, and a bilateral foot condition are not before the Board.  

In June 2010, the Veteran notified the Board that he did not want a Board hearing.

The issue of entitlement to service connection for a bilateral eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

A review of the record reflects that further development is necessary.  As discussed above, service treatment records reflect treatment for blepharitis and conjunctivitis in September 1964.  The Veteran has claimed his pterygium was caused by exposure to dust and tear gas during boot camp.  A medical record from Hattiesburg Eye Clinic notes that they discussed the reasons he has pterygiums dust and u/v light.  The record also reflects that the Veteran was prescribed Chloroquine in February 1967.  The Veteran has submitted internet evidence noting that chloroquine can cause serious eye problems.  Additionally, the Veteran has argued his eye condition could be related to the Veteran's diabetes mellitus.  The Board finds this meets the standard of McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) and a VA examination should be obtained.  

On remand, updated VA treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the VA healthcare system all outstanding, pertinent records of evaluation and/or treatment of the Veteran from November 2012 to present.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

2.  After any records requested above have been obtained, schedule the Veteran for a VA examination for the purposes of determining the existence and etiology of any current left and/or right eye disability.  The examiner should review the claims file and should note that review in the report. 

The examiner should then answer the following:

a) Identify by diagnosis all eye disability currently shown.  
b) For each identified eye disability, the examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that the condition is related to incident, injury, or event in active service. 

The examiner should comment on the exposure to dust and tear gas.  The examiner should discuss the September 1964 service record documenting blepharitis and conjunctivitis and the inservice treatment of Chloroquine.  

c) Whether it is at least as likely as not (50 percent probability or more) that any eye disability is caused by or aggravated by any service-connected disability.

The Veteran is currently service connected for diabetes mellitus, type II, chronic lymphocytic leukemia, PTSD, and erectile dysfunction. 

The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

3.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).





